DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a conglomerate abrasive particles comprising agglomerate abrasive particles, the agglomerate abrasive particles comprising mineral particles and a first vitreous binder, wherein the agglomerate abrasive particles are bonded together by a second vitreous binder, and wherein the first vitreous binder differs from the second vitreous binder by at least one of: i) elemental composition, or ii) an intrinsic physical property, and wherein the conglomerate abrasive particles are sized according to an abrasives industry recognized specified nominal grade, and wherein the conglomerate abrasive particles can pass through a testing sieve having 1-millimeter openings and conforming to test method ASTM E-1113. The prior art teaches similar agglomerated abrasive particles (see Schwabel et al. US 2007/0084133). However, there is no suggestion or motivation available to modify the prior art to arrive at the claimed invention having an agglomerated particle of less than 1 mm in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and on-obvious over the prior art, and deemed allowable.
With respect to independent claim 8, none of the prior art fairly teaches or suggest an abrasive article comprising conglomerate abrasive particles retained in a binder material, wherein the conglomerate abrasive particles comprise agglomerate abrasive particles, the agglomerate abrasive particles comprising mineral particles and a first vitreous binder, wherein the agglomerate abrasive particles are bonded together by a second vitreous binder, and wherein the first vitreous binder differs from the second vitreous binder by at least one of: i) elemental composition, or ii) an intrinsic physical property, and wherein the conglomerate abrasive particles are sized according to an abrasives industry recognized specified nominal grade, and wherein the conglomerate abrasive particles can pass through a testing sieve having 1-millimeter openings and conforming to test method ASTM E-1113. The prior art teaches similar articles having agglomerated abrasive particles (see Schwabel et al. US 2007/0084133). However, there is no suggestion or motivation available to modify the prior art to arrive at the claimed invention having an agglomerated particle of less than 1 mm in combination with the other limitations of the claim. As such independent claim 8 is seen as novel and on-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734